DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I, Species I in the reply filed on 10/4/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-5 and 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention I and Species II-VII, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/4/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over O’Farrell US 5232187 (hereinafter O’Farrell) in view of Bel US 20100127002 (hereinafter Bel).

    PNG
    media_image1.png
    397
    635
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    519
    760
    media_image2.png
    Greyscale

Re. Cl. 6, O’Farrell discloses: A lightweight composite roofing support system (Fig. 1), comprising: a longitudinally-extending core member (14, Fig. 1) comprising a longitudinally extending first roof contact side (side where 20 is attached to, Fig. 3), comprising a longitudinally-extending first edge (see annotated figure 3, edge where angle a is located) and an opposed longitudinally- extending second edge (see annotated figure 3, edge where angle b is located), a longitudinally-extending second side (see side where 14 points, Fig. 3) comprising a second side working surface (see Fig. 1, flat surface on the left side of the wedge as shown in Fig. 1) having a second width and a second length that is greater than the second width (see annotated figure 1), the second side tapering toward the first edge at a first acute angle (a) from the first roof contact side (see annotated figure 3, angle a), and a longitudinally-extending third side (see flat side where 18 is, Fig. 3) comprising a third side working surface having a third width and a third length that is greater than the third width (see Fig. 1, flat side surface where 16 is located), the third side tapering toward the second edge at a second acute angle (p) from the first contact side that is different than the first acute (see annotated figure 3, angle b; as can be seen in Fig. 3, angle a and angle b are different), a laterally-extending first end (see Fig. 3, where 28s are) and an opposed laterally-extending second end (see Fig. 1 opposing end where the other side of handles 26 attach), the core member comprising a core material and a wedge-shaped lateral cross-section (see Fig. 1; Col. 2, Lines 8-9), and a resiliently compressible cover layer (20, Fig. 1; Col. 2, Lines 8-10) comprising a resiliently compressible cover material (Col. 2, Lines 8-10; soft sponge material), the cover layer disposed on and covering the first roof contact side (see Fig. 1), the core member and cover layer comprising a first roofing support (see Fig. 1).
Re. Cl. 9, O’Farrell discloses: the wedge-shaped lateral cross section shape comprises a triangular (see Fig. 1), scalene trapezoidal, irregular quadrilateral or truncated triangular shape.

Re. Cl. 6, O’Farrell discloses the use of handles to carry and move the device (see 26s, Fig. 1-3) but does not disclose the first end comprising an integral first recess defining a first handle or grip or the second end comprising an integral second recess defining a second handle or grip. Bel discloses a roofing support system (Fig. 1) which includes a body (2, Fig. 1) that has laterally opposed ends (6a and 6b, Fig. 1) which include handles (3, Fig. 2) which are formed in integral first recesses that define the handle (see Fig. 2; Paragraph 0038, Lines 6-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the handles of O’Farrell with the handles of Bel since it has been held to be obvious to substitute one known means for another KSR Int’l Co. V. Teleflex Inc. 550 U.S. ___, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).  Furthermore, Bel discloses that the particular handle used enables the device to be centered and secured to lifting and/or hanging mechanisms such as ropes, hooks and the like (Paragraph 0038, Lines 11-13).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over O’Farrell in view of Bel as applied to claims 6 and 9 above, and further in view of Kielland US 2009/0151039 (hereinafter Kielland) in view of Lord US 2012/0080264 (hereinafter Lord).
Re. Cls. 7-8, O’Farrell discloses that the core member is made out of a lightweight durable strong material (which is a substantially rigid material) and the cover is made out of a soft sponge material (which is a resiliently compressible material) but does not disclose the core material is an engineering thermoset or thermoplastic polymer and the cover comprises a resiliently compressible polymer (Cl. 7) or the core material comprises a rigid or substantially rigid expanded foam comprising polystyrene (EPS), polyethylene (EPE), polypropylene (EPP), polyurethane (EPU), or ethylene-vinyl acetate (EEVA), or a combination thereof, and the cover material comprises polyurethane (PU), polystyrene (PS), polyisocyanurate (PIR), polyethylene (PE), polypropylene (PP), poly(ethylene-vinyl acetate) (EVA), poly(vinyl chloride) (PVC), or a natural or synthetic rubber, or a combination thereof (Cl. 8). Kielland discloses a wedge body (11, Fig. 1) which is used on a roof structure which has a core material (Paragraph 0028, Lines 1-3) that is made out of a thermoplastic polymer including polystyrene (Paragraph 0028, Lines 1-3).
(Paragraph 0028, Lines 1-6).
Re. Cl. 7-8, the combination of O’Farrell in view of Bel in view of Kielland does not disclose the cover comprises a resiliently compressible polymer (Cl. 7) or the cover material comprises polyurethane (PU), polystyrene (PS), polyisocyanurate (PIR), polyethylene (PE), polypropylene (PP), poly(ethylene-vinyl acetate) (EVA), poly(vinyl chloride) (PVC), or a natural or synthetic rubber, or a combination thereof (Cl. 8). Lord discloses a roof bracket (see Fig. 1) which includes a cover material (52, Fig. 6) located on a roof-engaging surface which is comprised of a resilient compressible polymer including synthetic rubber (Paragraph 0032, Lines 1-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cover of O’Farrell with the material of Lord since Lord states that the pad engages intimately with and grips the top of the roof, preventing any sliding or other movement with respect to the roof (Paragraph 0040, Lines 1-5).  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over O’Farrell in view of Bel as applied to claims 6 and 9 above, and further in view Crookston US 2009/0249740 (hereinafter Crookston)
Re. Cl. 10, the combination of O’Farrell in view of Bel does not disclose the second side working surface and third side working surface each comprise a non-skid (see Fig. 3) which has second and third side working surfaces (20 and 24, Fig. 3) that each comprise a non-skid surface (sheathing, Paragraph 0025, Lines 1-4 and 11-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the working surfaces of O’Farrell to include the sheathing of Crookston since Crookston states that such a modification would make objects less likely to slip off the support system (Paragraph 0025, Lines 11-12).  The non-slip aspect of the sheathing would enable the user to rest other items (e.g. paint brushes, rollers, etc.) on the O’Farrell device or even step on it to move on the roof surface.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smith US 2019/0218799, Bourbonnais US 2015/0021452, Davis 2012/0085590, Hall US 2006/0226310, Miller US 6170222 and Bond US 5887406 disclose other known roofing support systems which are presented for the Applicant’s consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632